Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With regards to claim 3, the 35 USC 112 rejection has been withdrawn in view of applicant’s amendment.
The following rejections are withdrawn in view of new grounds of rejection  necessitated by applicant’s amendments (using the Zhu et al NPL reference that was filed in Applicant’s submitted IDS on 6/11/2020):
Claims 1-5, 8-12, 15, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), and further in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017).
Claims 6, 16 and 19 rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017) in view of Thomee et al (US Application: US 2018/0012630, published: Jan. 11, 2018, filed: Jul. 7, 2016).
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017) in view of Berman et al (US Application: US 2018/0014066, published: Jan.11, 2018, filed: Jan. 19, 2016).
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017) in view of Bolivar et al (US Application: US 2007/0288454, published: Dec. 13, 2007, filed: Dec. 27, 2006).
Claims 7 and 17 rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Yu (US Application: US 20190095959, published: Mar. 28, 2019, filed: Sep. 25, 2017) in view of Thomee et al (US Application: US 2018/0012630, published: Jan. 11, 2018, filed: Jul. 7, 2016) in view of Adachi et al (US Application: US 20010053275, published: Dec. 20, 2001, filed: Apr. 6, 2001).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (“content generator is configured to apply …”, “server is configured to query …”, “server is configured to request …”, “server is configured to retrieve …” and “server is configured to apply …”) in claim 1 and (“server is configured to receive …”, “server is configured to transmit …”) in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, 15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), and further in view of Zhu et al (“Unpaired Image to Image Translation using Cycle-Consistent Adversarial Networks, published: Feb 2018, pages 1-20).

With regards to claim 1. You et al teaches a system for dynamically modifying content based on user preferences, the system comprising: 

a client device (paragraph 0046: a user terminal is implemented); 

a server (paragraph 0037: a server is implemented); 

a database containing user preference information and one or more content templates (paragraphs 0036-0038, 0046: a database includes user preference information, such as language, hobbies, age, etc. and a basic image can be used as a content template (as well as a first script)); 

and a content generator comprising …, wherein: 

… a corresponding style transfer, and the content generator is configured to apply one or more style transfers to a base image to convert the base image into a desired style (paragraphs 0036-0038 and claim 1 of You et al: an advertisement object is assigned to be applied to a base image to replace a word (interpreted as an advertisement ‘style’ to enhance object presentation); 

wherein, upon receipt of a request for customized content associated with a user, the server is configured to: query the database for user preference information associated with the user and a content template, and request the customized content from the content generator based on the user preference information and the content template (paragraph 0036, 0037 and 0046: user information such as language, hobbies, etc. are queried/referenced in view of content associated with the image/template (having associated words)); and 

upon receipt of the request from the server, the content generator is configured to: retrieve a style transfer model from the database (paragraphs 0036-0038: style transfer logic that includes rules is applied to determine objects that can be applied to words); and 

apply the style transfer model to the content template to generate the customized content based on the user preference information (paragraphs 0032, 0036-0038, 0056 and 0057, Fig 1 (ref 700): the rules are applied to the first script to generate customized second script content based on the user preference information and displayed back to the user’s mobile device).

However You et al does not expressly teach and a content generator comprising a plurality of generative adversarial networks, wherein: … each generative adversarial network is associated with a corresponding style transfer…; wherein, upon receipt of a request for customized content associated with a user, the server is configured to: …

Yet Duke teaches …; wherein, upon receipt of a request for customized content associated with a user, the server is configured to: … (paragraphs 0025, 0065, and 009, 0091, 0134 : upon request by an end user (who could be using a computing device/mobile-phone for customized content, the server is configured to use machine learning networks to generate the customized content (to apply custom attributes relating to frame speed for animation, colors, size, etc or placement within the frames) on the fly/demand).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al’s ability to generate content by applying a style transfer to a base image for display at a user’s mobile device, such that the generation is in response to receipt of a request from the user’s device for customized content associated with a user, and the customized content is then provided to the user, as taught by Duke. The combination would have allowed You et al to have implemented an automatic way to generate and evolve digital content/advertisements using Artificial intelligence (Duke, paragraph 0005). 

However, Duke does not expressly teach … and a content generator comprising a plurality of generative adversarial networks, wherein: … each generative adversarial network is associated with a corresponding style transfer, each generative adversarial network is a cycle-consistent generative adversarial network trained on an unpaired dataset, and each style transfer is trained by the corresponding generative adversarial network.

.
	Yet Zhu et al teaches … and a content generator comprising a plurality of generative adversarial networks, wherein: … each generative adversarial network is associated with a corresponding style transfer, each generative adversarial network is a cycle-consistent generative adversarial network trained on an unpaired dataset, and each style transfer is trained by the corresponding generative adversarial network (page 2, left column, page 4: section 3.2: a content generator includes generator networks to generate a style transfer (for each ‘i’) from Xi->Yi and also Yi->Xi to implement cycle consistency on unpaired data. Each network being trained by its corresponding network via a cycle consistency loss function and each network ap ).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al and Duke’s ability to generate content (using artificial intelligence networks) by applying styles to a base image (to generate a target image), such that the type of network employed for generation could have been a cycle consistent generative adversarial network that would be used to apply a style of one domain upon a target domain, as taught by Zhu et al. The combination would have allowed You et al and Duke to have implemented “an algorithm that can learn to translate between domains without paired input-output examples” (Zhu et al, page 2, left column). . 

With regards to claim 2. The system of claim 1, the combination of You et al, Duke and Zhu et al teaches wherein the retrieved style transfer model comprises a plurality of style transfer models including a style transfer model for the desired style, as similarly explained by Zhu et al in the rejection of claim 1 (–section 3.2: a plurality of conditional generative adversarial networks (style models) are employed  are each activated for a particular ‘style’/input representative for a specific input Xi to Yi and is rejected under similar rationale.

With regards to claim 3. The system of claim 1, the combination of You et al, Duke and Zhu et al teaches wherein the server is further configured to: 
receive the generated customized content, and transmit the generated customized content to the processor, as similarly explained in the rejection of claim 1 (as explained in the combination applied to claim 1, You et al’s customized content is generated in response to user request (as taught by Duke), and the generated content is then sent/provided to the user (as taught by You et al and Duke), and is rejected under similar rationale.

With regards to claim 4. The system of claim 1, the combination of You et al, Duke and Zhu et al teaches wherein: 

each generative adversarial network includes a generative network and a discriminator network, and each generative adversarial network is trained on distinct training data, as similarly explained in the rejection of claim 1 ( Zhu teaches a plurality of conditional generative adversarial networks (style models) are employed  and are each activated to generate content image(s) having a particular  desired ‘style”/presentation across to a particular domain), and is rejected under similar rationale.

With regards to claim 5. The system of claim 1, the combination of You et al, Duke and Zhu et al teaches wherein the style transfer is one of a live-action modification to the content template, an animated modification to the content template, and at least one color modification to the content template, as similarly explained in the rejection of claim 1 (as explained in the combination , You et al teaches style can be transferred /applied to a base image dynamically and the type of style applied/transferred (as taught by Duke) could potentially include animation frames, color or placement to each of the frames), and is rejected under similar rationale.

With regards to claim 8. The system of claim 1, the combination of You et al, Duke and Zhu et al teaches wherein each style transfer is associated with distinct user preference information, wherein the distinct user preference information corresponds to an age range of a user, as similarly explained in the rejection of claim 1 ( paragraph 0046 of You et al), and is rejected under similar rationale.

With regards to claim 9. The system of claim 1, the combination of You et al, Duke and Zhu et al teaches wherein at least two generative adversarial networks are associated with a particular style transfer, as similarly explained in the rejection of claim 1 (as explained, Zhu’s GANs each are associated with  a particular style/presentation transfer to a specific domain), and is rejected under similar rationale.

With regards to claim 10. the combination of You et al, Duke and Zhu et al teaches a method for dynamically modifying content based on user preferences, the method comprising: generating, at a processor, a request for customized content from a server; querying, with the server, a database for user preference information and a content template for the customized content; requesting, with the server, the customized content from a content generator based on the user preference information and the content template, wherein: the content generator comprises a plurality of generative adversarial networks, and each generative adversarial network is a cycle-consistent generative adversarial network trained on an unpaired dataset; retrieving, by the content generator, a style transfer model from the database; and applying, at the content generator, the style transfer model to the content template to generate the customized content based on the user preference information, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 11. The method of claim 10, the combination of You et al, Duke and Zhu et al teaches further comprising: receiving, with the server, the generated customized content, and transmitting, with the server, the generated customized content to the processor, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 12. The method of claim 11, the combination of You et al, Duke and Zhu et al teaches further comprising: activating, with the processor, the generated customized content, wherein the activating includes displaying the generated customized content to a user, as similarly explained in the rejection of claim 1 (as explained, You et al teaches the content is displayed/played back to the user), and is rejected under similar rationale.

With regards to claim 15. The method of claim 10, the combination of You et al, Duke and Zhu et al teaches further comprising the combination of wherein each style transfer is associated with distinct user preference information, as similarly explained in the rejection of claim 1 (as explained, distinct preference information such as at least user age or hobbies are identified in the teachings of You et al), and is rejected under similar rationale.

With regards to claim 18. The method of claim 10, the combination of You et al, Duke and Zhu et al teaches wherein the content template is one of a video or an image, as similarly explained in the rejection of claim 1 (You et al was explained to teach the content template includes at least an image), and is rejected under similar rationale.

With regards to claim 20. the combination of You et al, Duke and Zhu et al teaches a system for dynamically modifying content based on user preferences, the system comprising: a server including a plurality of generative adversarial networks, wherein: each generative adversarial network is a cycle-consistent generative adversarial network trained on an unpaired dataset, and each generative adversarial network is associated with a corresponding style transfer; and a mobile device including a processor configured to: determine that a user accessed certain content at the mobile device, and generate a request for customized content from the server, wherein the server is configured to retrieve and apply a style transfer model to a content template to generate the customized content based on user preference information, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

Claims 6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Zhu et al (“Unpaired Image to Image Translation using Cycle-Consistent Adversarial Networks, published: Feb 2018, pages 1-20) in view of Thomee et al (US Application: US 2018/0012630, published: Jan. 11, 2018, filed: Jul. 7, 2016).

With regards to claim 6. The system of claim 5, the combination of You et al, Duke and Zhu et al teaches wherein the content template … wherein the style transfer is applied to each … of the content template, as similarly explained in the rejection of claim 1 (as explained in the combination , You et al teaches style can be transferred /applied to a base image dynamically and the type of style applied/transferred (as taught by Duke) could potentially include animation frames, color or placement to each of the frames), and is rejected under similar rationale.

However , the combination does not expressly teach the content template includes a plurality of video frames … the … transfer is applied to each video frame of the content template. 

Yet Thomee et al teaches the content template includes a plurality of video frames … the … transfer is applied to each video frame of the content template (paragraph 0046, 0050 and 0051: style content is added/transferred into each of a sequence of frames (at least two) from a live ‘action’/streaming video).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al, Duke and Zhu et al’s ability to transfer a style to a content media template, such that the content template media template could have included live video frame content, as taught by Thomee et al. The combination would have allowed You et al, Duke and You to have improved matching of content to media objects (Thomee et al, paragraph 0001). 

With regards to claim 16. The method of claim 15, the combination of You et al, Duke, Zhu et al and Thomee et al teaches wherein the content template includes a plurality of video frames, wherein the style transfer is applied to each video frame of the content template, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 19. The method of claim 18, the combination of You et al, Duke, Zhu et al and Thomee et al teaches wherein the video is live-action, as taught in the rejection of claim 6, and is rejected under similar rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Zhu et al (“Unpaired Image to Image Translation using Cycle-Consistent Adversarial Networks, published: Feb 2018, pages 1-20) in view of Berman et al (US Application: US 2018/0014066, published: Jan.11, 2018, filed: Jan. 19, 2016).

With regards to claim 13. The method of claim 12, the combination of You et al, Duke, and Zhu et al teaches further comprising: .. the processor, … the generated customized content … displayed to the user, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 

However the combination does not expressly teach … deleting, ..  the generated customized content after it is displayed to the user.

Yet Berman et al teaches deleting… [processed clip data] after the clip has been displayed (paragraph 0091: processed clip data is deleted after a period of time since the clip has been displayed/played).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified the combination of You et al, Duke, Zhu et al’s ability to display processed content (customized content), such that the processed content can be deleted after it has been played/displayed, as taught by Berman et al. The combination would have allowed You et al, Duke, Zhu et al and Berman et al to have implemented a more optimized/efficient way to deliver media to users for presentation (Berman et al, paragraph 0005).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Zhu et al (“Unpaired Image to Image Translation using Cycle-Consistent Adversarial Networks, published: Feb 2018, pages 1-20) in view of Bolivar et al (US Application: US 2007/0288454, published: Dec. 13, 2007, filed: Dec. 27, 2006).

With regards to claim 14. The method of claim 10, the combination of You et al, Duke, and Zhu et al teaches wherein the request for customized content is generated upon determining that a user [preference/behavior], as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

However the combination does not expressly teach the user behavior includes … determining that a user accessed certain content, wherein the certain content is one of a web site, a television channel, or a video game.

Yet Bolivar teaches … the user behavior includes … determining that a user accessed certain content, wherein the certain content is one of a web site, a television channel, or a video game (Abstract: user behavior that is collected in order to generate content includes user web site/page access history).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al, Duke and Zhu et al’s ability to process a request for customized content based on user metadata and to generate the content, such that the user metadata would have further included user access of a web site, as taught by Bolivar. The combination would have allowed You et al, Duke and Zhu et al to have optimized generation of content/advertisement(s) by taking into account context and keyword metadata (Bolivar et al, paragraph 0003) 

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US Application: US 2009/0187483, published: Jul. 23, 2009, filed: Aug. 4, 2008), in view of Duke (US Application: US 2019/0392487, published: Dec. 26, 2019, filed: Apr. 11, 2019), in view of Zhu et al (“Unpaired Image to Image Translation using Cycle-Consistent Adversarial Networks, published: Feb 2018, pages 1-20) in view of Thomee et al (US Application: US 2018/0012630, published: Jan. 11, 2018, filed: Jul. 7, 2016) in view of Adachi et al (US Application: US 20010053275, published: Dec. 20, 2001, filed: Apr. 6, 2001).

With regards to claim 7. The system of claim 6, the combination of You et al, Duke, Zhu et al and Thomee et al teaches wherein the style transfer is applied to at least two video frames, as similarly explained in the rejection of claim 6, is rejected under similar rationale. 

However the combination does not expressly teach applied to at least two video frames simultaneously.

Yet Adachi et al teaches applying [video edits] to at least two video frames simultaneously (paragraph 0021: parallel processing is implemented to process a plurality of video frames simultaneously).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified You et al, Duke, Zhu et al and Thomee et al’s ability to process video edits (by applying transfer style to at least two frames), such that the processing could have been implemented in parallel fashion to at least two frames simultaneously, as taught by Adachi et al. The combination would have allowed You et al, Duke, Zhu et al and Thomee et al to have enhanced the ability to perform real time processing without necessarily having to always perform frame-by-frame processing (Adachi et al, paragraph 0019)  

With regards to claim 17. The method of claim 16, the combination of You et al, Duke, Zhu et al, Thomee et al  and Adachi et al teaches wherein the style transfer is applied to at least two video frames simultaneously, as similarly explained in the rejection of claim 7, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. 
With regards to the 35 USC 112 (f) interpretation, as noted in the beginning of the office action, recitation of ‘means’ or ‘step for’ is not necessary to allow interpretation of 35 U.S.C. 112(f). More specifically: “This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (“content generator is configured to apply …”, “server is configured to query …”, “server is configured to request …”, “server is configured to retrieve …” and “server is configured to apply …”) in claim 1 and (“server is configured to receive …”, “server is configured to transmit …”) in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph”. 
Since the applicant has not amended the claim language according to option (1) or option (2) mentioned immediately above, then the 35 USC 112(f) interpretation remains.  
With regards to claims 1, 10 and 20, the applicant argues that they are allowable since the prior references (You, Duke and Yu) do not teach the newly amended features. However this argument is not persuasive since the newly amended features have necessitated new grounds of rejection, and a new reference (Zhu et al) is not introduced and is used in combination with at least You and Duke to teach the limitations of claims 1, 10 and 20. The examiner respectfully directs the applicant’s attention to the rejection of claims 1, 10 and 20 above for a full explanation as to how the new combination of references address/teach the limitations of claims 1, 10 and 20.
With regards to claims 2-5, 8, 9, 11, 12, 15 and 18, the applicant argues they are allowable for reasons presented by the applicant for claims 1, 10 and 20. However since claims 1, 10 and 20 have been shown/explained to be rejected above, this argument is not persuasive.
With regards to claims 6, 16 and 19, the applicant argues they are allowable for reasons presented by the applicant for claims 1, 10 and 20. However since claims 1, 10 and 20 have been shown/explained to be rejected above, this argument is not persuasive.
With regards to claim 13, the applicant argues it is allowable for reasons presented by the applicant for claim 10. However since claim 10 has been shown/explained to be rejected above, this argument is not persuasive.
With regards to claim 14, the applicant argues it is allowable for reasons presented by the applicant for claim 10. However since claim 10 has been shown/explained to be rejected above, this argument is not persuasive.
With regards to 7 and 17, the applicant argues they are allowable for reasons presented by the applicant for claims 1 and 10. However since claims 1 and 10 have been shown/explained to be rejected above, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178